Citation Nr: 0333103	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  01-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits on behalf of his 
estranged spouse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which granted the veteran's spouse an apportionment of the 
veteran's VA compensation benefits in the monthly amount of 
$200.00.  Each party was notified of the RO's decision in a 
letter dated that same month.  The veteran filed a notice of 
disagreement (NOD) in October 2000.  Thereafter, the RO 
issued the veteran a statement of the case (SOC) in November 
2000.  A substantive appeal was received from the veteran in 
December 2000.  A copy of the SOC was eventually sent to his 
spouse in March 2001.

In October 2002, the Board remanded the case to the RO to 
assure compliance with special procedural requirements 
pertaining to simultaneously contested claims, as set forth 
in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2003).  To the extent 
possible, that development has been accomplished and the case 
is once again before the Board for review. 


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent disability 
evaluation due to a service-connected disability, effective 
from August 17, 1992.

2.  The veteran and his spouse have been separated since 
August 1999.  

3.  The veteran is not reasonably discharging his 
responsibility for his spouse's support.

3.  The veteran's spouse has a present financial hardship, as 
her monthly expenses exceed her monthly income.

4.  The apportionment of $200.00 per month does not cause the 
veteran undue hardship.  


CONCLUSION OF LAW

The apportionment of the veteran's VA compensation benefits 
in the amount of $200.00 per month was proper.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran and his spouse were married in December 1985 and 
have been separated since August 1999.  The veteran has been 
receiving a 100 percent disability evaluation for a service-
connected disability since August 1992.  In April 2000, the 
veteran's spouse filed a claim for an apportionment of the 
veteran's VA compensation benefits.  She claimed that they 
had been separated for eight months and that he refused to 
provide any financial support.  She also claimed that her 
only income was $613.00 a month from the Social Security 
Administration.

The RO notified the veteran in a May 2000 letter that his 
wife had filed an apportionment claim and that he should 
submit financial information concerning his assets and all 
monthly income and expenses.  He was also told to explain 
what hardship, if any, would result if a portion of his VA 
benefits was apportioned to his spouse.  In a May 2000 
letter, the RO also notified the veteran's spouse to submit 
financial information concerning her assets and all monthly 
income and expenses. 

Financial information from the veteran and his spouse were 
received in June 2000.  The veteran reported that, in 
addition to his VA compensation benefits, his monthly income 
included $397.74 from Social Security.  His monthly expenses 
included $600.00 for housing, $175.00 for electricity, $27.50 
for telephone, $50.00 to $55.00 for sewer service, $19.00 for 
water filters, $318.00 for car payment, $46.00 for car 
insurance, $210.00 to $220.00 for food, $92.00 for storage 
rental, $400.00 finance charges for new appliances and a 
mower, and $100.00 to $110.00 for miscellaneous expenses.  No 
other income or assets were reported.  The veteran indicated 
that he did not provide support to his wife because she took 
all of their assets and sold all of their household goods.  

The veteran's wife reported that her only monthly income was 
$629.00 from the Social Security Administration.  Her monthly 
expenses included $650.00 for rent, $50.00 for telephone, 
$90.00 for utilities, $55.00 for automobile maintenance, 
$40.00 for automobile insurance, $100.00 for medical 
expenses, $200.00 for food, $50.00 for clothing, $100.00 for 
personal items, and $10.00 for a church donation.  She also 
indicated that the veteran had not provided any financial 
support since they separated in August 1999, and that she was 
experiencing significant stress as a result of financial 
hardship.

Based on this information, the RO found that the veteran's 
income exceeded his expenses by $413.05, and that his 
spouse's expenses exceeded her income by $806.00 (although 
the figures provided show that the spouse's monthly expenses 
exceed her income by $716.00).  The RO therefore granted the 
veteran's spouse an apportionment of the veteran's income in 
the amount of $200.00 a month from May 1, 2000.  The RO 
notified both the veteran and his spouse of its decision. 

The veteran filed an NOD in October 2000, and the RO issued 
the veteran a SOC in November 2000.  A substantive appeal was 
received from the veteran in December 2000, wherein he 
indicated that his spouse had unreported income.  He also 
reported an incident in which he had police physically remove 
his spouse and her daughter after her daughter had threatened 
him.

The veteran repeated these allegations at a March 2001 
hearing held before a hearing officer at the RO.  
Parenthetically, the Board notes that the veteran's spouse 
did not attend the hearing because she had not been notified.  
The veteran testified that his spouse and her daughter stole 
most of his personal property from his house and garage in 
Florida while he was in Ohio taking care of his sister.  He 
stated that they took between $20,000 and $50,000 worth of 
property, including furniture and antiques that were not 
jointly owned.  According to the veteran, his spouse later 
admitted that she had sold everything.  

In support of his claim, the veteran submitted a police 
report which documents that he had indeed called police in 
August 1999 because his daughter-in-law was taking his 
possessions without permission and had threatened to hurt 
him.  However, nowhere in the report is his spouse mentioned.  
The report is also unclear as to whether an arrest was made. 

The record shows that the RO issued the veteran's spouse a 
copy of the SOC in March 2001.  In response, she submitted an 
additional statement in April 2001 concerning recent changes 
in her finance situation.  She reported a monthly income of 
$648.00 and monthly expenses of $1,369.00 ($454.00 for rent, 
$50.00 for telephone, $100.00 for utilities, $65.00 for 
automobile maintenance, $40.00 for automobile insurance, 
$250.00 for medical expenses, $200.00 for food, $50.00 for 
clothing, $150.00 for personal items, and $10.00 for church 
donation).  Her expenses therefore exceeded her income by 
$721.00.  She also submitted a June 2001 letter denying the 
veteran's allegations that she had additional unreported 
income.  She further explained that some of the furniture she 
took belonged to her before they were married and that other 
furniture was gifted to her from the veteran.  In light of 
this additional evidence, the RO issued the veteran and his 
spouse a supplemental statement of the case (SSOC) in June 
2001, affirming its decision to grant the veteran's spouse an 
apportionment of the veteran's VA compensation benefits in 
the amount of $200.00 per month.

In its October 2002 remand, the Board pointed out that this 
case involves what is referred to as a simultaneously 
contested claim, since allowance of the veteran's appeal 
could result in a loss of benefits to the veteran's spouse.  
38 C.F.R. § 20.3(p) (2003).  Therefore, special procedures 
were required.  In a simultaneously claim, VA regulations 
provide that all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of hearing and representation rights.  38 C.F.R. 
§ 19.100.  After the filing of a NOD, all interested parties 
will be furnished with a copy of the SOC.  38 C.F.R. § 
19.101.  Thereafter, when a substantive appeal is filed, the 
content of the substantive appeal will be furnished to the 
other contesting party to the extent that it contains 
information that could directly affect the payment or 
potential payment of the benefit that is the subject of the 
contested claim.  38 C.F.R. § 19.102.  Furthermore, if a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant and his or her 
representative, if any, will be notified and afforded an 
opportunity to be present.  38 C.F.R. § 20.713(a).

Pursuant to the Board's remand, the RO sent letters to the 
veteran and his spouse explaining that they should submit an 
updated financial statement and that they had the right to a 
personal hearing to present evidence or argument.  The Board 
notes that this letter was not sent to the veteran's correct 
address and therefore returned as undelivered.  Later, 
however, the RO sent a copy of the letter to his correct 
address.  The veteran failed to reply.  Also, in VA Form 646 
dated in October 2003, the veteran's representative agreed 
that there had been compliance with the directives of the 
Board's October 2002 remand.  No additional evidence or 
argument was submitted in support of the veteran's claim.

In May 2003, the veteran's spouse submitted an updated 
financial statement but made no indication that she wanted a 
personal hearing.  She reported a monthly income of $727.00 
from Social Security and monthly expenses of $886.00 ($74.00 
for rent, $50.00 for telephone, $80.00 for utilities, $100.00 
for automobile maintenance, $92.00 for automobile insurance, 
$100.00 for medical expenses, $200.00 for food, $50.00 for 
clothing, $100.00 for personal items, and $40.00 for church 
donation).  Accordingly, her expenses exceeded her income by 
$259.00.  

II.  Analysis

If a veteran is not living with his or her spouse, all or any 
part of the pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  See 38 
U.S.C.A. § 5307 (West 2002).  An apportionment may be paid if 
the veteran is not residing with his or her spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  See 38 C.F.R. § 3.450 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 
5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but pension may be apportioned between the veteran 
and his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  See 38 C.F.R. § 3.451 
(2003).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee, where the 
spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, or 
for a purported or legal spouse of the veteran if it has been 
determined that he or she has lived with another person and 
held herself or himself out openly to the public to be the 
spouse of such other person, except where such relationship 
was entered into in good faith with a reasonable basis (for 
example trickery on the part of the veteran) for the spouse 
believing that the marriage to the veteran was legally 
terminated.  No apportionment to the spouse will thereafter 
be made unless there has been a reconciliation and later 
estrangement.  38 C.F.R. § 3.458 (2003).

After a careful review of the evidence of record, the Board 
must affirm the RO's decision to grant the veteran's spouse 
an apportionment of the veteran's VA compensation benefits in 
the amount of $200.00 a month.  As an initial matter, the 
Board finds that the RO complied with the special procedural 
requirements pertaining to simultaneously contested claims, 
as instructed in the Board's October 2002 remand.  In this 
regard, the RO notified the veteran's spouse that she should 
submit an updated financial statement and that she had the 
right to present testimony at a personal hearing.  She 
responded by submitting an updated financial statement but 
made no indication that she wanted a hearing.  It is unclear 
from the record whether the RO sent her a copy of the 
veteran's substantive appeal.  However, in light of the 
favorable decision to the veteran's spouse, the Board finds 
that she has not been prejudiced by this possible oversight.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The RO also contacted the veteran to request an updated 
financial statement and to provide him an opportunity to 
testify at another personal hearing.  Although the first 
letter was not sent to the correct address and therefore 
returned as undelivered, a second letter was sent to his most 
recent address of record.  However, the veteran failed to 
reply.  The Board points out that his representative 
submitted a VA Form 646 in October 2003, wherein he stated 
that he was satisfied that there had been compliance with the 
directives of the remand and that the case should be 
forwarded to the Board for review.  As such, no further 
assistance is required under 38 C.F.R. §§ 19.100, 19.101, 
19.102.  

The evidence shows that the veteran and his spouse are not 
living together and that the veteran is not reasonably 
discharging his responsibility for his spouse's support.  In 
fact, the veteran himself admitted that he had not paid any 
support since their separation in August 1999.  Moreover, the 
evidence does not show that the $200.00 monthly apportionment 
would cause the veteran undue hardship, as he reported that 
his monthly income exceeded his monthly expenses by at least 
$413.00.  On the other hand, his spouse's expenses exceeded 
her income by $259.00.  Therefore, it is found that the 
veteran has not demonstrated that his spouse has not met the 
criteria for an apportionment of his VA compensation benefits 
in the amount of $200.00 a month.

The Board is also not persuaded by the veteran's arguments 
that his spouse has unreported income and that she and her 
daughter stole over $20,000 worth of his personal property.  
The veteran has not submitted any evidence other than his own 
statements to prove these allegations.  Although the police 
were called to his house in August 1999 after he reported 
that his daughter-in-law was taking his possessions, nowhere 
in the police report is his spouse mentioned.  In any event, 
if the veteran believes that any property had been stolen by 
the veteran's spouse, state court would be the appropriate 
venue to resolve such a dispute.  The value of items lost by 
the veteran or gained by his spouse might affect a decision 
by VA as to whether hardship is shown to exist, but as noted 
above, there has been no showing of involvement by the 
spouse, and no indication by the veteran that he has suffered 
a hardship because of the loss of stolen property to the 
extent that an apportionment should not be made.  

In conclusion, the Board finds that the apportionment of the 
veteran's VA compensation benefits in the amount of $200.00 
per month was proper.  Hence, the preponderance of the 
evidence is against the veteran's claim that his spouse is 
not entitled to an apportionment of his VA compensation 
benefits.

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
However, it should be pointed out that the notice and duty-
to-assist provisions of the VCAA do not apply in chapter 53 
cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).


ORDER

The apportionment of the veteran's VA compensation benefits 
in the amount of $200.00 per month was proper; hence, the 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



